Exhibit 10.22
 
POSITIVEID CORPORATION
RESTRICTED STOCK AWARD AGREEMENT
UNDER POSITIVEID CORPORATION 2011 STOCK INCENTIVE PLAN
 
This RESTRICTED STOCK AWARD AGREEMENT (the “Agreement”) is made as of [insert
Grant Date] (the “Grant Date”) between PositiveID Corporation, a Delaware
corporation (the “Company”) and [insert name of Grantee] (the “Grantee”).
 
Background Information
 
A. The Compensation Committee has granted to the Grantee an award of [insert
applicable number] restricted shares of common stock, par value $0.01 per share
(the “Common Stock”), of the Company (the “Award”) pursuant to the Company’s
2011 Stock Incentive Plan (the “2011 Plan”).
 
B. The Company and the Grantee are entering into this Agreement in order to
evidence the Award, which shall be governed in all respects by the terms and
provisions hereof.
 
C. The Grantee desires to accept the Award grant and agrees to be bound by the
terms and conditions of this Agreement.
 
D. This Agreement shall be subject to and governed by the 2011 Plan, which is
incorporated herein by reference. For purposes of such incorporation, all
references in such sections to the term “Plan” shall be deemed to be references
to this Agreement.
 
Agreement
 
1. Restricted Stock. Subject to the terms and conditions provided in this
Agreement, the Company hereby grants to the Grantee [insert applicable number]
shares of Common Stock (the “Restricted Stock”) as of the Grant Date. The extent
to which the Grantee’s rights and interest in the Restricted Stock becomes
vested and non-forfeitable shall be determined in accordance with the provisions
of Sections 2 and 3 of this Agreement.
 
2. Vesting. Except as may be otherwise provided in Section 3 of this Agreement,
the vesting of the Grantee’s rights and interest in the Restricted Stock shall
be determined in accordance with this Section 2. The Grantee’s rights and
interest in the Restricted Stock shall become fully vested and non-forfeitable
and shall cease being restricted on [insert third-year anniversary of Grant
Date], provided that (1) the Grantee does not resign prior to [insert third-year
anniversary of Grant Date] and (2) the Company does not terminate the employment
of the Grantee for cause prior to [insert third-year anniversary of Grant Date],
with said cause being defined as a conviction of a felony or Grantee’s being
prevented from providing services hereunder as a result of Grantee’s violation
of any law, regulation and/or rule.
 
3. Change of Control. In the event of a Change in Control (as defined in the
2011 Plan), Restricted Stock that is not yet vested on the date such Change in
Control is determined to have occurred shall become fully vested on the date
such Change in Control is determined to have occurred.
 
4. Restrictions on Transfer; Legending of Shares. Until such time as any share
of Restricted Stock becomes vested pursuant to Section 2 or Section 3 of this
Agreement, the Grantee shall not have the right to make or permit to occur any
transfer, pledge or hypothecation of all or any portion of the Restricted Stock,
whether outright or as security, with or without consideration, voluntary or
involuntary. Any transfer, pledge or hypothecation not made in accordance with
this Agreement shall be deemed null and void. The certificate evidencing the
Restricted Stock shall contain a legend in substantially the following form:
 

 
“The shares evidenced by this certificate are subject to restrictions on
transfer set forth in the Restricted Stock Award Agreement, dated [insert Grant
Date], between PositiveID Corporation (the “Company”) and [insert name of
Grantee], a copy of which may be obtained from the Company at its principal
executive offices.”
 
“The shares of common stock of the Company represented hereby have not been
registered under the Securities Act of 1933, as amended, or applicable state
securities laws and may not be transferred, pledged, hypothecated or otherwise
disposed of in the absence of an effective registration statement covering such
shares under that Act and any applicable state securities laws, unless, in the
opinion of counsel satisfactory to the Company, an exemption from registration
thereunder is available.”

 
 
1

--------------------------------------------------------------------------------

 
 
5. Forfeiture. The Grantee shall forfeit all of his rights and interest in the
Restricted Stock if the Grantee resigns or the Company terminates the employment
of the Grantee for cause (as defined in Section 2 above) before the Restricted
Stock becomes fully vested in accordance with Section 2 or Section 3 of this
Agreement.
 
6. Shares Held by Custodian; Rights to Dividends and Voting Rights. The Grantee
hereby authorizes and directs the Company to deliver any share certificate
issued by the Company to evidence the award of Restricted Stock to the Secretary
of the Company or such other officer of the Company (other than the Grantee) as
may be designated by the Company’s Board of Directors or the Compensation
Committee of such Board (the “Share Custodian”) to be held by the Share
Custodian until the Restricted Stock becomes fully vested in accordance with
Section 2 or Section 3 of this Agreement. When the Restricted Stock becomes
vested, the Share Custodian shall deliver to the Grantee (or his beneficiary in
the event of death) a certificate representing the vested Restricted Stock
(which then will be unrestricted) and may delete the first paragraph of the
legend set forth in Section 4 above. The Grantee hereby irrevocably appoints the
Share Custodian, and any successor thereto, as the true and lawful
attorney-in-fact of the Grantee with full power and authority to execute any
stock transfer power or other instrument necessary to transfer the Restricted
Stock to the Company, or to transfer the Restricted Stock to the Grantee on an
unrestricted basis upon vesting, pursuant to this Agreement, in the name, place,
and stead of the Grantee. The term of such appointment shall commence on the
Grant Date and shall continue until the Restricted Stock becomes vested or is
forfeited. During the period that the Share Custodian holds the shares of
Restricted Stock subject to this Section 6, the Grantee shall be entitled to all
rights applicable to shares of Common Stock of the Company not so held,
including the right to vote and receive dividends, but provided, however, in the
event of (i) any change in the Common Stock of the Company by reason of any
stock dividend, spin-off, split-up, spin-out, recapitalization, merger,
consolidation, reorganization, combination or exchange of shares or (ii) any
distribution of Common Stock or other securities of the Company in respect of
such shares of Common Stock, the Grantee agrees that any certificate
representing shares of such additional Common Stock or other securities of the
Company issued as a result of any of the foregoing shall be delivered to the
Share Custodian and shall be subject to all of the provisions of this Agreement
as if initially received hereunder.
 
7. Tax Consequences. Upon the occurrence of a vesting event specified in
Section 2 or Section 3 above, the Grantee must satisfy the federal, state, local
or foreign income and social insurance withholding taxes imposed by reason of
the vesting of the Restricted Stock. The Grantee shall make an election with
respect to the method of satisfaction of such tax withholding obligation in
accordance with procedures established by the Compensation Committee of the
Company’s Board of Directors. Unless the Grantee delivers to the Company or its
designee within ten (10) days after the occurrence of the vesting event
specified in Section 2 or Section 3 above a certified check payable in the
amount of all tax withholding obligations imposed on the Grantee and the Company
by reason of the vesting of the Restricted Stock, the Grantee’s actual number of
vested shares of Restricted Stock shall be reduced by the smallest number of
whole shares which, when multiplied by the Fair Market Value of the Common Stock
on the vesting date, is sufficient to satisfy the amount of such tax withholding
obligations. For purposes of this Agreement, the term “Fair Market Value” shall
have the meaning specified in the 2011 Plan.
 
The Grantee understands that the Grantee may elect to be taxed at the Grant Date
rather than when the Restricted Stock becomes vested by filing with the Internal
Revenue Service an election under section 83(b) of the Internal Revenue Code of
1986, as amended (the “Code”), within thirty (30) days from the Grant Date. The
Grantee acknowledges that it is the Grantee’s sole responsibility, and not the
Company’s responsibility, to timely file the Code section 83(b) election with
the Internal Revenue Service if the Grantee intends to make such an election.
Grantee agrees to provide written notification to the Company if the Grantee
files a Code section 83(b) election.
 
8. No Effect on Employment. Nothing in this Agreement shall confer upon the
Grantee the right to continue in the employment of the Company or affect any
right which the Company may have to terminate the employment of the Grantee
regardless of the effect of such termination of employment on the rights of the
Grantee or this Agreement.
 
9. Governing Laws. This Agreement shall be construed and enforced in accordance
with the laws of the State of Delaware, without regard to any applicable
conflicts of law. By accepting this Award, the Grantee irrevocably and
unconditionally consents to submit to the exclusive jurisdiction of the courts
of the State of Florida or of the United States of America, in each case located
in Palm Beach County, Florida, for any litigation arising out of or relating to
this Agreement (and agrees not to commence any litigation relating thereto
except in such courts). The Grantee also irrevocably and unconditionally waives
any objection to the laying of venue of any litigation arising out of or related
to this Award in the courts of the State of Florida or of the United States of
America, in each case located in Palm Beach County, Florida, and hereby further
irrevocably and unconditionally waives and agrees not to plead or claim in any
such court that any such litigation brought in any such court has been brought
in an inconvenient forum.
 
 
2

--------------------------------------------------------------------------------

 
 
10. Successors. This Agreement shall inure to the benefit of, and be binding
upon, the Company and the Grantee and their heirs, legal representatives,
successors and permitted assigns.
 
11. Severability. In the event that any one or more of the provisions or portion
thereof contained in this Agreement shall for any reason be held to be invalid,
illegal or unenforceable in any respect, the same shall not invalidate or
otherwise affect any other provisions of this Agreement, and this Agreement
shall be construed as if the invalid, illegal or unenforceable provision or
portion thereof had never been contained herein.
 
12. Notices. All notices required or permitted hereunder shall be in writing and
shall be deemed effectively given: (a) upon personal delivery to the party to be
notified; (b) when sent by confirmed facsimile if sent during normal business
hours of the recipient, if not, then on the next business day; (c) three
(3) business days after having been sent by registered or certified mail, return
receipt requested, postage prepaid; or (d) one (1) day after deposit with a
nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt. All communications shall be sent as follows:
 
If to the Company:
 
PositiveID Corporation
1690 South Congress Avenue, Suite 201
Delray Beach, Florida 33445
 
If to Grantee:
 
[insert name of Grantee]
[insert home address of Grantee]
 
13. Entire Agreement. Subject to paragraph D in the section of this Agreement
under the heading “Background Information,” this Agreement expresses the entire
understanding and agreement of the parties hereto with respect to the terms and
conditions of this Award.
 
14. Headings. Section headings used herein are for convenience of reference only
and shall not be considered in construing this Agreement.
 
15. Additional Acknowledgements. By their signatures below (including electronic
signatures), the Grantee and the Company agree that the Restricted Stock is
granted under and governed by the terms and conditions of this Agreement.
Grantee has reviewed the terms of this Agreement, has had an opportunity to
obtain the advice of counsel prior to executing this Agreement and fully
understands all provisions of this Agreement. Grantee hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the
Compensation Committee of the Company’s Board of Directors upon any questions
relating to this Agreement.
 
IN WITNESS WHEREOF, the Company and the Grantee have executed this Agreement as
of the Grant Date set forth above.
 

         
POSITIVEID CORPORATION
       
By:
         
GRANTEE:
         
[insert name of Grantee]

 
 
 
3